Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/20 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows. 
Regarding claim 1, the claims recite an apparatus configured to estimate a target component. Thus, the claim is directed toward a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 

 “An apparatus and method configured to estimate a target component...extract a principal component from the acquired training spectrum; determine an optimal number of principal components based on a size of the extracted principal component and a size of a residual; and generate a target component estimation model based on the determined optimal number of principal components”

These limitations describe a mental process as the skilled artisan is capable of performing the judicial exception mentally, or using pen and paper. Furthermore, nothing from the claims or applicant’s accompanying specification shows that the skilled artisan would not be able to perform the judicial exception mentally, or using pen and paper.

Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application.

For this part of the 101 analysis, the following additional limitations are considered:
“a spectrum acquisition device configured to acquire a training spectrum; and a processor”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution, e.g., mere data gathering steps necessary to perform the judicial exception. 
Furthermore, the additional limitations do not add significantly more to the judicial exception as the recited limitations amount to well-known and conventional data gathering techniques in the art.

Independent claim 15 is also not patent eligible for substantially similar reasons.
Dependent claims 2-14 and 16-20 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-20 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (U.S. Patent Document 7460895) in further view of Wersborg (U.S. Patent Document 9105077).
	Regarding claims 1 and 15, Arnold teaches an apparatus and method configured to estimate a target component [col. 2: lines 37-47], the apparatus comprising: a spectrum acquisition device configured to acquire a training spectrum [col. 2: lines 22-36]; and a processor configured to: extract a principal component from the acquired training spectrum [col. 11: lines 10-33]; and generate a target component estimation model based on the determined optimal number of principal components [col. 8: lines 10-26].
	However, Arnold does not teach determining an optimal number of principal components based on a size of the extracted principal component and a size of a residual;
	Wersborg teaches determining an optimal number of principal components based on a size of the extracted principal component and a size of a residual [col. 14: lines 30-58].
Therefore, it would have been prima facie obvious to person having ordinary skill in the art when the invention was filed to modify Arnold to incorporate determining an optimal number of principal components based on a size of the extracted principal component and a size of a residual for finding a lower-dimensional representation of the data and reflecting the loss of information due to dimensionality reduction, as evidence by Wersborg [col. 14: lines 30-58]

	Regarding claims 2 and 16, Arnold further teaches the processor is further configured to extract the principal component from the training spectrum through at least one of a principal content analysis (PCA), an independent component analysis (ICA), non-negative matrix factorization (NMF), and singular value decomposition (SVD) [col. 8: lines 10-17]. 
Regarding claims 3 and 17, Arnold does not teach the processor is further configured to determine an order of the size of the residual based on comparing the size of the extracted principal component and the size of the residual, and determine the optimal number of principal components based on the determined order of the size of the residual.
However, Wersborg teaches the processor is further configured to determine an order of the size of the residual based on comparing the size of the extracted principal component and the size of the residual, and determine the optimal number of principal components based on the determined order of the size of the residual [col. 14: lines 30-58].
Therefore, it would have been prima facie obvious to person having ordinary skill in the art when the invention was filed to modify Arnold to incorporate the processor is further configured to determine an order of the size of the residual based on comparing the size of the extracted principal component and the size of the residual, and determine the optimal number of principal components based on the determined order of the size of the residual for finding a lower-dimensional representation of the data and reflecting the loss of information due to dimensionality reduction, as evidence by Wersborg [col. 14: lines 30-58].
Regarding claim 6, Arnold further teaches the spectrum acquisition device is further configured to acquire the training spectrum measured during a training interval in which a concentration of the target component is constant [col. 2: lines 22-36].
Regarding claim 8, Arnold further teaches the spectrum acquisition device is further configured to receive the training spectrum from an external device [col. 11: lines 10-17].
Regarding claim 9, Arnold further teaches the training spectrum includes at least one of a reflection spectrum, a single beam spectrum, a near-infrared absorption spectrum, and a mid-infrared absorption spectrum [col. 7: lines 15-33].
Regarding claim 10, Arnold further teaches the near-infrared absorption spectrum is in a range of 4000 to 5000 cm-1 [col. 5: lines 8-33].
Regarding claim 11, Arnold further teaches the near-infrared absorption spectrum is in a range of 5500 to 6500 cm-1 [col. 5: lines 8-33].
Regarding claim 12, Arnold further teaches the processor is further configured to generate, based on a net analyte signal (NAS), the target component estimation model by using a number of principal components corresponding to the determined optimal number of principal components [col. 2: lines 22-36].
Regarding claim 13, Arnold further teaches the processor is further configured to, based on the spectrum acquisition device acquiring an estimation spectrum, estimate the target component by using the generated target component estimation model based on the estimation spectrum [col. 2: lines 37-47].
Regarding claim 14, Arnold further teaches the target component includes at least one of glucose, urea, lactate, triglyceride, total protein, cholesterol, collagen, elastin, keratin, and ethanol [col. 5: lines 48-67].

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in further view of Wersborg, Mori (U.S. Patent Application Publication 2020/0276834 A1), and Hsuing (U.S. Patent Application Publication 2003/0083756 A1). Sharp (U.S. Patent Number 6804400 B1) 

Regarding claims 4 and 18, Arnold and Wesborg teach an apparatus and method configured to estimate a target component as established above.
However, Arnold and Wesborg do not teach the processor is further configured to: extract a principal component while increasing a number of principal components; 
Mori teaches the processor is further configured to: extract a principal component while increasing a number of principal components [par. 41]
Therefore, it would have been prima facie obvious to person having ordinary skill in the art when the invention was filed to modify Arnold and Wersborg to incorporate the processor is further configured to: extract a principal component while increasing a number of principal components for improving the reliability of explaining the standard value of the residual, as evidence by Mori [par. 41]
Arnold does not teach comparing the size of the extracted principal component and the size of the residual.
However, Wersborg teaches comparing the size of the extracted principal component and the size of the residual [col. 14: lines 30-58]; 
Therefore, it would have been prima facie obvious to person having ordinary skill in the art when the invention was filed to modify Arnold to incorporate comparing the size of the extracted principal component and the size of the residual for finding a lower-dimensional representation of the data and reflecting the loss of information due to dimensionality reduction, as evidence by Wersborg [col. 14: lines 30-58].
Arnold does not teach 21determining the optimal number of principal components based on the number of principal components at a point in time when the order of the size of the residual deviates from a lowest order.
	However, Hsuing teaches determining the optimal number of principal components based on the number of principal components at a point in time when the order of the size of the residual deviates from a lowest order [par. 479].
Therefore, it would have been prima facie obvious to person having ordinary skill in the art when the invention was filed to modify Arnold and Wersborg to incorporate determining the optimal number of principal components based on the number of principal components at a point in time when the order of the size of the residual deviates from a lowest order for determining errors between the data and its estimates to measure model mismatch, as evidence by Hsuing [par. 479].
	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in further view of Wersborg, Mori, Hsuing, and Sharp (U.S. Patent Number 6804400 B1)
	Regarding claim 5, Arnold and Wersborg teach an apparatus configured to estimate a target component as established above.
However, Arnold and Wersborg do not teach the processor is further configured to determine the optimal number of principal components by adding a predetermined value to the number of principal components at the point in time when the order of the size of the residual deviates from the lowest order.
Sharp teaches the processor is further configured to determine the optimal number of principal components by adding a predetermined value to the number of principal components at the point in time when the order of the size of the residual deviates from the lowest order [col. 5: lines 47-67; col. 6: lines 1-8].
Therefore, it would have been prima facie obvious to person having ordinary skill in the art when the invention was filed to modify Arnold and Wersborg to incorporate the processor is further configured to determine the optimal number of principal components by adding a predetermined value to the number of principal components at the point in time when the order of the size of the residual deviates from the lowest order to reduce the dimensionality without losing information, as evidence by Sharp [col. 5: lines 47-67; col. 6: lines 1-8].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in further view of Wersborg and Pauley (U.S. Patent Application Publication 2021/0104173 A1).
Regarding claim 7, Arnold and Wesborg teach an apparatus configured to estimate a target component as established above.
However, Arnold and Wesborg do not teach wherein the training interval includes an interval in which a user is fasting.
Pauley teaches the training interval includes an interval in which a user is fasting [par. 112]. 
Therefore, it would have been prima facie obvious to person having ordinary skill in the art when the invention was filed to modify Arnold and Wersborg to incorporate the training interval includes an interval in which a user is fasting for measuring a constant concentration, as evidence by Pauley [par. 112].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791